Exhibit 10.4

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of
April 20, 2011 (“Effective Date”), by and among STAG INDUSTRIAL, INC., a
Maryland corporation (“Company”), STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
(“Partnership”), a Delaware limited partnership, and STEPHEN C. MECKE
(“Executive”) to reaffirm and amend the terms and conditions of Executive’s
employment.

 

The parties agree as follows:

 

1.                                       Employment.  Employer (as defined
below) hereby employs Executive, and Executive hereby accepts such employment,
upon the terms and conditions set forth herein.

 

2.                                       Duties.

 

2.1                                 Position.  Executive is employed on a
full-time basis as Chief Operating Officer and Executive Vice President, shall
report directly to the Board of Directors of the Company (the “Board of
Directors”), and shall have the duties and responsibilities commensurate with
such positions as shall be reasonably and in good faith determined from time to
time by the Board of Directors, including such duties and responsibilities with
respect to the Company, the Partnership and/or a subsidiary of either
(collectively, “Employer”).

 

2.2                                 Duties.  Executive shall: (i) abide by all
applicable federal, state and local laws, regulations and ordinances, and
(ii) except for vacation and illness periods, devote substantially all of his
business time, energy, skill and efforts to the performance of his duties
hereunder in a manner that will faithfully and diligently further the business
interests of the Employer; provided, that, notwithstanding the foregoing,
Executive may (w) make and manage personal business investments of his choice,
subject to the limitations set forth in Section 8 hereof, (x) serve as a
director or in any other capacity of any business enterprise, including an
enterprise whose activities may involve or relate to the Employer’s Business (as
defined in Section 8), provided that such service is expressly approved in
advance by the Board of Directors, (y) serve in any capacity with any civic,
educational, religious or charitable organization, or any governmental entity or
trade association, and (z) serve as director, officer or any other capacity in
which Executive is currently serving with respect to STAG Investments II, LLC,
STAG Investments III, LLC, STAG Investments IV, LLC and STAG GI Investments, LLC
(collectively, “Funds”); provided that all such other activities do not
materially interfere with the performance of the Executive’s duties hereunder.

 

3.                                       Term of Employment.  The term of this
Agreement shall commence on the Effective Date and shall continue until and
including the three-year anniversary of the Effective Date, unless earlier
terminated as herein provided (the “Initial Term”).  The Initial Term shall be
automatically renewed for successive one-year periods (each an “Extended Term”)
unless either party gives notice of non-renewal at least sixty (60) days prior
to the end of the Initial Term or any Extended Term.  As used herein, “Term”
shall include the Initial Term and any Extended Term, but the Term shall end
upon any lawful termination of Executive’s employment with Employer as herein
provided.

 

--------------------------------------------------------------------------------


 

4.                                       Compensation.

 

4.1                                 Base Salary.  As compensation for
Executive’s performance of Executive’s duties as set forth herein and as
hereafter determined by the compensation committee of the Board of Directors
from time to time, Employer shall pay to Executive a base salary of $275,000 per
year (“Base Salary”), payable in accordance with the normal payroll practices of
Employer, less all legally required or authorized payroll deductions and tax
withholdings.  Base Salary shall be reviewed annually, and may be increased, at
the sole discretion of the compensation committee of the Board of Directors, in
light of the Executive’s performance and the Employer’s financial performance
and other economic conditions and relevant factors determined by the
compensation committee.

 

4.2                                 LTIP Units, Restricted Stock and Other
Equity Awards.

 

(a)                                  In consideration of services to be
performed by Executive for the Partnership in his capacity as a partner thereof,
upon execution of this Agreement, the Employer shall cause to be granted to
Executive at least 34,204long-term incentive plan units (“LTIP Units”).  Such
LTIP Units shall be evidenced by, and subject to, the LTIP Unit award agreement
attached to this Agreement as Exhibit A (“LTIP Agreement”) and the Company’s
2011 Equity Incentive Plan (a copy of which has been delivered to Executive). 
In addition, as part of the consideration for employment, Executive shall be
eligible to receive additional awards of LTIP Units and other equity awards,
subject to the terms and conditions of the Company’s 2011 Equity Incentive Plan
(or such subsequent equity plan as may be in place from time to time) and the
applicable award agreement.

 

(b)                                 At any time after the execution of this
Agreement, as part of the consideration for his employment as an officer of the
Company, Executive shall be eligible to receive shares of common stock
(“Restricted Stock”), in such number as the compensation committee of the Board
of Directors deems appropriate, and such Restricted Stock shall be evidenced by,
and subject to, a Restricted Stock award agreement in the form then currently in
use by the Company (“Restricted Stock Agreement”).  Such awards of Restricted
Stock and any other equity awards granted shall be subject to the terms and
conditions of the Company’s 2011 Equity Incentive Plan (or such subsequent
equity plan as may be in place from time to time) and the applicable award
agreement.

 

(c)                                  Any LTIP Units granted to the Executive
during the term of this Agreement shall be deemed to have been granted to the
Executive in consideration of services rendered or to be rendered in Executive’s
capacity as a partner of the Partnership.

 

(d)                                 During the Term, the Company and the
Partnership shall (and shall cause each subsidiary that is a component Employer
to) allocate the services provided by Executive to each component Employer and
compensate Executive from the respective component Employer on a basis
proportionate to the services provided by Executive to each component Employer. 
The parties confirm that Employer shall (and intends to) require that a
sufficient amount of services be provided hereunder to the Partnership by
Executive in his capacity as a partner of the Partnership to constitute full and
adequate consideration for the issuance of LTIP Units to Executive and to the
Company by Executive in his capacity as an officer of the Company to constitute
full and adequate consideration for the issuance of Restricted Stock to
Executive.

 

4.3                                 Bonus.  At the sole discretion of the Board
of Director’s compensation committee, Executive may be paid a bonus  (“Bonus”)
relating to each calendar year during the

 

2

--------------------------------------------------------------------------------


 

Term, and such discretionary Bonus, if any, shall be paid on or before March 1st
of the following year.

 

5.                                       Customary Fringe Benefits.  Executive
shall be eligible for all customary and usual fringe benefits generally
available to full-time employees of Employer, subject to the terms and
conditions of Employer’s policies and benefit plan documents, as the same may be
amended from time to time.  Employer reserves the right to change or eliminate
the fringe benefits on a prospective basis, at any time, effective upon notice
to Executive.  In addition, Executive shall receive an allowance for parking
costs of up to $500.00 a month. Notwithstanding the standard vacation policy
provisions or vacation accrual rates, Executive shall be entitled to vacation of
four weeks per year.

 

6.                                       Business Expenses.  Executive shall be
reimbursed for all reasonable, out-of-pocket business expenses incurred in the
performance of Executive’s duties on behalf of Employer.  To obtain
reimbursement, expenses must be submitted within one (1) month of being incurred
with appropriate supporting documentation in accordance with Employer’s
policies.  All such expenses shall be reimbursed within one (1) month of
submission and, in any event, in the same fiscal year in which they were
incurred or within one (1) month after the end of such year.

 

7.                                       Termination of Employment.  Subject to
the terms and conditions of this Section 7, either Company or Executive may
terminate Executive’s employment with Employer at any time, with or without
Cause (as defined in Section 7.10), during the Term.  Any termination of
Executive’s employment during the Term shall be communicated by written notice
of termination from the terminating party to the other party (“Notice of
Termination”).  The Notice of Termination shall indicate the specific
provision(s) of this Agreement relied upon in effecting the termination and a
written statement of the reason(s) for the termination.  In the case of a Notice
of Termination provided by Executive to Employer, such Notice of Termination
shall not be effective for a period of thirty (30) days after receipt of such
Notice of Termination by Employer.  In the case of a Notice of Termination
provided by Company to Executive, such Notice of Termination shall not be
effective for a period of thirty (30) days after receipt of such Notice of
Termination by Executive; provided that Company may require Executive to leave
the Company’s premises and refrain from any further business activities on
behalf of the Company as of the date designated by Company in the Notice of
Termination.  If Executive’s employment is terminated by either party, for any
reason, during the Term, Employer shall pay to the Executive the accrued and
unpaid Base Salary and accrued but unused vacation as of the date of Executive’s
termination of employment.  Further, if Executive’s employment is terminated by
either party, for any reason other than a termination by the Company for Cause
or termination by Executive without Good Reason, during the Term, Employer shall
pay to the Executive an amount equal to the product of (a) the Bonus (or deemed
Bonus) referenced in Section 7.1(a)(ii) of this Agreement multiplied by (b) a
fraction, the numerator of which is the number of days that have elapsed between
the beginning of the fiscal year in which the termination occurs and the date of
termination and the denominator of which is the number of days in the fiscal
year in which the termination occurs, such payment to be made no later than
thirty (30) days following the date of termination of Executive’s employment and
shall be subject to Executive’s execution of a general release in favor of
Company, and all subsidiary and related entities, and their officers, directors,
shareholders, employees and agents to the fullest extent permitted by law,
drafted by Company and in a form reasonably satisfactory to Company.  Except as
otherwise provided in this Section 7 and its subsections, Employer shall have no
further obligation to make or provide to Executive, and Executive shall have no
further right to receive or obtain from

 

3

--------------------------------------------------------------------------------


 

Employer, any payments or benefits in respect of the termination of Executive’s
employment with Employer during the Term.

 

7.1                                 Severance Upon Involuntary Termination
without Cause.  If Company terminates Executive’s employment with Employer
without Cause (as defined in Section 7.10)  during the Term, such termination is
not in connection with Executive’s Disability (as defined below), and such
termination qualifies as a “Separation from Service” under Section 409A (as
hereinafter defined), Executive shall be entitled to a “Severance Package” that
consists of the following:

 

(a) a single cash lump-sum “Severance Payment” equal to two (2) times the sum of
(i) Executive’s annual rate of Base Salary in effect immediately prior to
Executive’s termination of employment, and (ii) the Bonus (if any) actually paid
to Executive for the most recently completed fiscal year for which the amount of
Executive’s Bonus was determined by the compensation committee of the Board of
Directors and paid (which will be deemed to be $140,000 until such time as the
compensation committee of the Board of Directors makes its first determination
regarding payment of any Bonus, which determination shall occur no later than
March 1, 2012 in respect of fiscal year 2011);

 

(b) Employer’s direct-to-insurer payment of any group health or other insurance
premiums for a period of eighteen (18) months (subject to Executive’s
eligibility for, and proper and timely election of continued group health
benefits under the Consolidated Omnibus Budget and Reconciliation Act (“COBRA”))
to continue Executive’s coverage under the Company’s group health insurance plan
and, if any, the Company’s group life and disability insurance plans;

 

(c) immediate vesting of all outstanding LTIP Units (which shall, in accordance
with the applicable award agreement, remain subject to achieving parity with
common units of limited partnership interest in the Partnership), Restricted
Stock, stock options, and other equity awards granted to Executive under any of
Employer’s equity incentive plans; and

 

(d) continuation of coverage under the Company’s liability insurance for
directors and officers with respect to any of the Executive’s actions as
Executive of the Company during the Term;

 

provided, however, that all of the following conditions are first satisfied:

 

(i) Executive reaffirms Executive’s commitment to comply with all surviving
provisions of this Agreement, including Section 9 and Section 10 hereof; and

 

(ii) Executive executes a Separation Agreement that includes a general release
in favor of Company, and all subsidiary and related entities, and their
officers, directors, shareholders, employees and agents to the fullest extent
permitted by law, drafted by Company and in a form reasonably satisfactory to
Company, and the general release becomes effective in accordance with its terms
no later than thirty (30) days following the date of termination of Executive’s
employment.

 

4

--------------------------------------------------------------------------------


 

The Severance Payment shall be subject to all legally required and authorized
deductions and tax withholdings and shall be paid on the date that is the
thirtieth (30th) day following the date of termination of Executive’s
employment, provided that Executive has complied with all of the
above-referenced conditions to receiving the Severance Payment. Effective
immediately upon termination of employment, Executive shall no longer be
eligible to contribute to or to be an active participant in any retirement or
benefit plan covering employees of Employer; provided, however, Executive may
effect a rollover or other transfer of his interests in any such retirement or
benefit plan in accordance with the terms of such plan and applicable law.  All
other Employer obligations to Executive shall be automatically terminated and
completely extinguished.

 

7.2                                 Severance Upon Resignation for Good Reason. 
If Executive resigns from employment with Employer for Good Reason (as defined
in Section 7.10) during the Term and such resignation qualifies as a “Separation
from Service” under Section 409A, Executive shall be entitled to a “Severance
Package” that consists of the following:

 

(a) a single cash lump-sum “Severance Payment” equal to two (2) times the sum of
(i) Executive’s annual rate of Base Salary in effect immediately prior to
Executive’s termination of employment, and (ii) an amount equal to the Bonus (if
any) actually paid to Executive for the most recently completed fiscal year for
which the amount of Executive’s Bonus was determined by the compensation
committee of the Board of Directors and paid (which will be deemed to be
$140,000 until such time as the compensation committee of the Board of Directors
makes its first determination regarding payment of any Bonus, which
determination shall occur no later than March 1, 2012 in respect of fiscal year
2011);

 

(b) Employer’s direct-to-insurer payment of any group health or other insurance
premiums for a period of eighteen (18) months (subject to Executive’s
eligibility for, and proper and timely election of continued group health
benefits under COBRA) to continue Executive’s coverage under the Company’s group
health insurance plan and, if any, the Company’s group life and disability
insurance plans;

 

(c) immediate vesting of all outstanding LTIP Units (which shall, in accordance
with the applicable award agreement, remain subject to achieving parity with
common units of limited partnership interest in the Partnership), Restricted
Stock, stock options, and other equity awards granted to Executive under any of
Employer’s equity incentive plans; and

 

(d) continuation of coverage under the Company’s liability insurance for
directors and officers with respect to any of the Executive’s actions as
Executive of the Company during the Term;

 

provided, however, that all of the following conditions are first satisfied:

 

(i) Executive reaffirms Executive’s commitment to comply with all surviving
provisions of this Agreement, including Section 9 and Section 10 hereof; and

 

(ii) Executive executes a Separation Agreement that includes a general release
in favor of Company, and all subsidiary and related entities, and their
officers, directors, shareholders, employees and agents to the fullest extent

 

5

--------------------------------------------------------------------------------


 

permitted by law, drafted by Company and in a form reasonably satisfactory to
Company, and the general release becomes effective in accordance with its terms
no later than thirty (30) days following the date of termination of Executive’s
employment.

 

The Severance Payment shall be subject to all legally required and authorized
deductions and tax withholdings and shall be paid on the thirtieth (30th) day
following the date of termination of Executive’s employment, provided that
Executive has complied with all of the above-referenced conditions to receiving
the Severance Payment. Effective immediately upon termination of employment,
Executive shall no longer be eligible to contribute to or to be an active
participant in any retirement or benefit plan covering employees of Employer;
provided, however, Executive may effect a rollover or other transfer of his
interests in any such retirement or benefit plan in accordance with the terms of
such plan and applicable law.  All other Employer obligations to Executive shall
be automatically terminated and completely extinguished.

 

7.3                                 Severance Upon Change of Control.   If
during the last year of the Initial Term or during any Extended Term, a “Change
of Control” (as defined in Section 7.10) occurs and the Company gives notice of
non-renewal of this Agreement within twelve (12) months following such Change of
Control, Executive shall be entitled to a “Severance Package” that consists of
the following:

 

(a) a single cash lump-sum “Severance Payment” equal to two (2) times the sum of
(i) Executive’s annual rate of Base Salary in effect immediately prior to
Executive’s termination of employment, and (ii) an amount equal to the Bonus (if
any) actually paid to Executive for the most recently completed fiscal year for
which the amount of Executive’s Bonus was determined by the compensation
committee of the Board of Directors and paid (which will be deemed to be
$140,000 until such time as the compensation committee of the Board of Directors
makes its first determination regarding payment of any Bonus, which
determination shall occur no later than March 1, 2012 in respect of fiscal year
2011);

 

(b) Employer’s direct-to-insurer payment of any group health or other insurance
premiums for a period of eighteen (18) months (subject to Executive’s
eligibility for, and proper and timely election of continued group health
benefits under COBRA) to continue Executive’s coverage under the Company’s group
health insurance plan and, if any, the Company’s group life and disability
insurance plans;

 

(c) immediate vesting of all outstanding LTIP Units (which shall, in accordance
with the applicable award agreement, remain subject to achieving parity with
common units of limited partnership interest in the Partnership), Restricted
Stock, stock options, and other equity awards granted to Executive under any of
Employer’s equity incentive plans; and

 

(d) continuation of coverage under the Company’s liability insurance for
directors and officers with respect to any of the Executive’s actions as
Executive of the Company during the Term;

 

provided, however, that all of the following conditions are first satisfied:

 

6

--------------------------------------------------------------------------------


 

(i) Executive reaffirms Executive’s commitment to comply with all surviving
provisions of this Agreement, including Section 9 and Section 10 hereof; and

 

(ii) Executive executes a Separation Agreement that includes a general release
in favor of Company, and all subsidiary and related entities, and their
officers, directors, shareholders, employees and agents to the fullest extent
permitted by law, drafted by Company and in a form reasonably satisfactory to
Company, and the general release becomes effective in accordance with its terms
no later than thirty (30) days following the date of termination of Executive’s
employment.

 

The Severance Payment shall be subject to all legally required and authorized
deductions and tax withholdings and shall be paid on the thirtieth (30th) day
following the date of termination of Executive’s employment, provided that
Executive has complied with all of the above-referenced conditions to receiving
the Severance Payment.  Effective immediately upon termination of employment,
Executive shall no longer be eligible to contribute to or to be an active
participant in any retirement or benefit plan covering employees of Employer;
provided, however, Executive may effect a rollover or other transfer of his
interests in any such retirement or benefit plan in accordance with the terms of
such plan and applicable law.  All other Employer obligations to Executive shall
be automatically terminated and completely extinguished.

 

7.4                                 Beneficial Excise Tax Treatment.  In the
event that any payment or benefit received or to be received by Executive
pursuant to this Agreement or otherwise would subject Executive to any excise
tax pursuant to Section 4999 of the Code due to the characterization of such
payment or benefit as an excess parachute payment under Section 280G of the
Code, Executive may elect, in his sole discretion, to reduce the amounts of any
payments or benefits called for under this Agreement in order to avoid such
characterization.  To aid Executive in making any election called for under this
Section 7.4, upon the occurrence of any event that might reasonably be
anticipated to give rise to the application of this Section 7.4 (an “Event”),
Company shall promptly request a determination in writing by independent public
accountants selected by Employer (the “Accountants”).  Unless Company and
Executive otherwise agree in writing, the Accountants, within thirty (30) days
after the date of the Event, shall determine and report to Company and Executive
whether any reduction in payments or benefits at the election of Executive would
produce a greater after-tax benefit to Executive and shall provide to Company
and Executive a written report containing a sufficiently detailed quantitative
substantiation of their analysis and presented in a manner that Executive can
readily understand.  For the purposes of such determination, the Accountants may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  Company  and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make their required determination.  The Company shall bear
all fees and expenses the Accountants may reasonably charge in connection with
their services contemplated by this Section 7.4.  Under no circumstances shall
Executive be entitled to any tax reimbursement or tax gross-up payment by virtue
of the occurrence of an Event or any additional payment or benefit under this
Section 7.4.

 

7.5                                 Section 409A Compliance.  The parties intend
for this Agreement either to satisfy the requirements of Section 409A or to be
exempt from the application of Section 409A, and this Agreement shall be
construed and interpreted accordingly.  If this Agreement either fails to
satisfy the requirements of Section 409A or is not exempt from the application
of Section 409A, then the parties hereby agree to amend or to clarify this
Agreement in a timely

 

7

--------------------------------------------------------------------------------


 

manner so that this Agreement either satisfies the requirements of Section 409A
or is exempt from the application of Section 409A.

 

(a)                                  Notwithstanding any provision in this
Agreement to the contrary, in the event that Executive is a “specified employee”
(as defined in Section 409A), any Severance Payment, severance benefits or other
amounts payable under this Agreement that would be subject to the special
rule regarding payments to “specified employees” under Section 409A(a)(2)(B) of
the Code (together, “Specified Employee Payments”) shall not be paid before the
expiration of a period of six (6) months following the date of Executive’s
termination of employment (or before the date of Executive’s death, if
earlier).  The Specified Employee Payments to which Executive would otherwise
have been entitled during the six-month period following the date of Executive’s
termination of employment shall be accumulated and paid as soon as
administratively practicable following the first date of the seventh month
following the date of Executive’s termination of employment.

 

(b)                                 To ensure satisfaction of the requirements
of Section 409A(b)(3) of the Code, assets shall not be set aside, reserved in a
trust or other arrangement, or otherwise restricted for purposes of the payment
of amounts payable under this Agreement.

 

(c)                                  Notwithstanding anything herein to the
contrary, the reimbursement of expenses or in-kind benefits provided pursuant to
this Agreement shall be subject to the following conditions: (i) the expenses
eligible for reimbursement or in-kind benefits in one taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits in any other
taxable year; (ii) the reimbursement of eligible expenses or in-kind benefits
shall be made promptly, subject to Company’s applicable policies, but in no
event later than the end of the year after the year in which such expense was
incurred; and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

(d)                                 Employer hereby informs Executive that the
federal, state, local, and/or foreign tax consequences (including without
limitation those tax consequences implicated by Section 409A) of this Agreement
are complex and subject to change.  Executive acknowledges and understands that
Executive should consult with his or her own personal tax or financial advisor
in connection with this Agreement and its tax consequences.  Executive
understands and agrees that Employer has no obligation and no responsibility to
provide Executive with any tax or other legal advice in connection with this
Agreement and its tax consequences.  Executive agrees that Executive shall bear
sole and exclusive responsibility for any and all adverse federal, state, local,
and/or foreign tax consequences (including without limitation any and all tax
liability under Section 409A) of this Agreement to Executive.

 

7.6                                 Effect of Death or Disability.  If Executive
dies or his employment is terminated by Company upon his experiencing a
Disability (as defined in Section 7.10) during the Term, Executive (or his
estate) shall be entitled to payment of his accrued and unpaid Base Salary as of
the date of Executive’s death or termination of employment by the Company upon
his experiencing a Disability, a single cash lump-sum payment equal to the
product of (a) the Bonus (or deemed Bonus) referenced in Section 7.1(a)(ii) of
this Agreement multiplied by (b) a fraction, the numerator of which is the
number of days that have elapsed between the beginning of the fiscal year in
which Executive’s death or termination of his employment occurs and the date of
Executive’s death or termination of employment and the denominator of which is
the number of days in the fiscal year in which Executive’s death or termination
of employment occurs.  The payments described in the previous sentence shall be
subject to all legally required and authorized deductions and tax withholdings,
including for wage garnishments, if applicable, to the extent required or
permitted by law, and shall be paid on the thirtieth (30th) day following

 

8

--------------------------------------------------------------------------------


 

the date of termination of Executive’s employment.  Payment under this
Section 7.6 shall be made not more than once, if at all.

 

7.7                                 Employment Reference.  If Executive’s
employment is terminated without Cause, or Executive resigns for Good Reason, or
this Agreement is not renewed by Company pursuant to a Change of Control,
Executive and Employer will negotiate in good faith to reach an agreement on a
neutral statement for termination or resignation, to the extent necessary or
appropriate.  This statement will include, at minimum and as applicable,
positions held, date of hire, employment period and confirmation of salary
history (if requested by Executive).

 

7.8                                 Ineligibility For Severance.  For avoidance
of doubt, Executive shall not be entitled to any Severance Package under this
Agreement, and none of Sections 7.1, 7.2 and 7.3 shall apply to Executive, if at
any time during the Term, either (a) Executive voluntarily resigns or otherwise
terminates employment with Employer other than for Good Reason, or (b) Company
terminates Executive’s employment for Cause.  Effective immediately upon
termination of employment, Executive shall no longer be eligible to contribute
to or to be an active participant in any retirement or benefit plan covering
employees of Employer; provided, however, Executive may effect a rollover or
other transfer of his interests in any such retirement or benefit plan in
accordance with the terms of such plan and applicable law.  All other Employer
obligations to Executive shall be automatically terminated and completely
extinguished.

 

7.9                                 Taxes and Withholdings.  The Employer may
withhold from any amounts payable under this Agreement, including any benefits
or Severance Payment, such federal, state or local taxes as may be required to
be withheld pursuant to applicable law or regulations, which amounts shall be
deemed to have been paid to Executive.

 

7.10                           Definitions.

 

(a)                                  “Cause” shall mean the occurrence during
the Term  of any of the following: (i) Executive’s indictment for, formal
admission to (including a plea of guilty or nolo contendere to), or conviction
of: a felony, a crime of moral turpitude, fraud and dishonesty, breach of trust
or unethical business conduct, or any crime involving Employer, (ii) gross
negligence or willful misconduct by Executive in the performance of Executive’s
duties which has materially damaged Employer’s financial position or reputation;
(iii) willful or knowing unauthorized dissemination with the intent to cause
harm by Executive of Confidential Employer Information; (iv) repeated failure by
Executive to perform Executive’s duties that are reasonably and in good faith
requested in writing by the Board of Directors or the member of the Board of
Directors authorized by it  (the “Delegator”), and which are not substantially
cured by Executive within thirty (30) days following receipt by Executive of
such written request; (v) failure of Executive to perform any lawful and
reasonable directive of the Delegator communicated to Executive in the form of a
written request from the Delegator, which is consistent with the Employer
Business, and which failure Executive does not begin to cure within ten
(10) days following receipt by Executive of such written request or Executive
has not substantially cured within forty-five (45) days following receipt by
Executive of such written request, or (vi) material breach of this Agreement by
Executive which breach has been communicated to Executive in the form of a
written notice from a Delegator, which material breach Executive does not begin
to cure within ten (10) days following receipt by Executive of such written
notice or Executive has not substantially cured within forty-five (45) days
following receipt by Executive of such written notice.

 

9

--------------------------------------------------------------------------------


 

(b)                                 “Disability” shall mean the occurrence
during the Term of a medically determinable physical or mental impairment of
Executive that can be expected to result in death or can be expected to last for
a continuous period of not less than twelve (12) months and which either
(i) renders Executive unable to engage in any substantial gainful activity, with
or without leave accommodation, for a period of not less than three (3) months;
or (ii) results in Executive receiving income replacement benefits for a period
of not less than three (3) months under any policy of long-term disability
insurance that may be maintained by the Company for the benefit of its
employees.

 

(c)                                  “Change of Control” shall have the meaning
ascribed to it in the 2011 Equity Incentive Plan as of the date hereof.

 

(d)                                 “Good Reason” shall mean the occurrence
during the Term of any of the following: (i) a material breach of this Agreement
by Company which is not cured by Company within 30 days following Company’s
receipt of written notice by Executive to Company describing such alleged
breach; (ii) Executive’s Base Salary  is materially reduced by Company; (iii) a
material reduction in Executive’s title, duties and/or responsibilities, or the
assignment to Executive of any duties materially inconsistent with Executive’s
position; or (iv) a material change in the Company headquarters’ geographic
location; provided, however, none of the occurrences described in (i) through
(iv) hereof shall constitute Good Reason unless within ninety (90) days of any
such occurrence Executive provides a Notice of Termination effective no more
than 31 days after receipt by the  Company and specifying the occurrence.

 

(e)                                  “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and all applicable
regulations or guidance promulgated thereunder.

 

7.11                           Nonduplication of Benefits.  Notwithstanding any
provision in this Agreement or in any other Employer benefit plan or
compensatory arrangement to the contrary, but at all times subject to
Section 7.4, (a) any payments due under Section 7.1, Section 7.2 or Section 7.3
shall be made not more than once, if at all, (b) payments may be due under 
Section 7.1, Section 7.2 or Section 7.3, but under no circumstances shall
payments be made under all of or any combination of Section 7.1, Section 7.2 and
Section 7.3, (c) no payments made under Sections 7.1, 7.2 and 7.3 this Agreement
shall be considered compensation for purposes of any benefit plan or
compensatory arrangement of Employer, and (d) Executive shall not be entitled to
severance benefits from Employer other than as contemplated under this
Agreement, unless such other severance benefits offset and reduce the benefits
due under this Agreement on a dollar-for-dollar basis, but not below zero.

 

8.                                       No Competition and No Conflict of
Interest.  Except as otherwise provided in Section 2.2 of this Agreement or as
set forth in Exhibit B to this Agreement, during the Term, Executive must not
(a) engage in any work, paid or unpaid, that creates an actual conflict of
interest with the essential business-related interests of the Employer where
such conflict would materially and substantially disrupt operations,
(b) directly or indirectly, whether as an owner, partner, stockholder,
principal, agent, employee, consultant, or in any other relationship or
capacity, engage in, or acquire any interest in any Person, corporation,
partnership or other entity (other than Company or any entity directly or
indirectly controlled by Company) engaged in the Employer Business, or (c) in
any way other than on behalf of and as an employee of Employer, act as an
officer, director, employee, consultant, shareholder, volunteer, lender, or
agent of any business enterprise engaged in the Employer Business or any
business in which Employer becomes actively engaged during the Term.  In
addition, Executive agrees not to refer any tenant or potential tenant of
Employer to competitors of Employer, without obtaining

 

10

--------------------------------------------------------------------------------


 

Company’s prior written consent, during the Term.  Notwithstanding the
foregoing, Executive’s passive investment in, or passive ownership of, less than
five percent (5%) of the capital stock or other equity interests of any business
entity (including a business entity engaged in the Employer Business) shall not
be treated as a breach of this Section 8.  For purposes of this Agreement, the
term “Employer Business” shall mean the acquisition, disposition, development,
redevelopment, ownership, operation, management or financing of single tenant
industrial properties in the United States, and “passive” means no employment or
involvement in management, operations or policy decisions of the business entity
and excludes any service as a director (or equivalent), manager, officer,
employee or consultant or as a general partner or managing member (or
equivalent) of the business entity

 

9.             Confidentiality.  During the Term, Executive has been and will
continue to be given access to a wide variety of information about the Employer,
its affiliates and other related businesses that the Employer considers
“Confidential Employer Information.”  As a condition of continued employment,
Executive agrees to abide by Employer’s business policies and directives on
confidentiality and nondisclosure of Confidential Employer Information. 
Confidential Employer Information shall mean all information applicable to the
business of the Employer which confers or may confer a competitive advantage
upon the Employer over one who does not possess the information; and has
commercial value in the business of the Employer or any other business in which
the Employer engages or is preparing to engage during Executive’s employment
with Employer.  Confidential Employer Information includes, but is not limited
to, information regarding the Employer’s business plans and strategies;
contracts and proposals (including leases and proposed leases); artwork,
designs, drawings and specifications for development and redevelopment projects;
tenants and prospective tenants; suppliers and other business partners and
Employer’s business arrangements and strategies with respect to them; current
and future marketing or advertising campaigns; software programs; codes,
underwriting models, credit analyses, formulae or techniques; rent rolls;
financial information; personnel information; and all ideas, plans, processes or
information related to the current, future and proposed projects or other
business of the Employer that has not been disclosed to the public by an
authorized representative of the Employer, acting within the scope of his or her
authority, whether or not such information would be enforceable as a trade
secret of the Employer or enjoined or restrained by a court or arbitrator as
constituting unfair competition.  Confidential Employer Information also
includes confidential information of any third party who may disclose such
information to the Employer or Executive in the course of the Employer’s
business.

 

9.1           Nondisclosure.  Executive acknowledges that Confidential Employer
Information constitutes valuable, special and unique assets of the Employer’s
business and that the unauthorized disclosure of such information to competitors
of the Employer, or to the general public, will be highly detrimental to the
Employer.  Executive therefore agrees to hold Confidential Employer Information
in strictest confidence.  Except as shall occur as and to the extent that
Executive performs his duties to Employer, Executive agrees not to disclose or
allow to be disclosed to any individual or entity, other than those individuals
or entities authorized by the Company, any Confidential Employer Information
that Executive has or may acquire during Executive’s employment by Employer
(whether or not developed or compiled by Executive and whether or not Executive
has been authorized to have access to such Confidential Employer Information).

 

9.2           Continuing Obligation.  Executive agrees that the agreement not to
disclose Confidential Employer Information will be effective during Executive’s
employment and continue even after Executive is no longer employed by Employer. 
Any obligation not to

 

11

--------------------------------------------------------------------------------


 

disclose any portion of any Confidential Employer Information will continue
indefinitely unless such information (a) has become public knowledge through no
fault of Executive; or (b) has been developed independently without any
reference to any information obtained during Executive’s employment with
Employer; or (c) must be disclosed in response to a valid order by a court or
government agency or is otherwise required by law.

 

9.3           Return of Employer Property.  On termination of employment with
Employer for whatever reason, or at the request of the Employer before
termination, Executive agrees to promptly deliver to Employer all records,
files, computer disks, memoranda, documents, lists and other information
regarding or containing any Confidential Employer Information, including all
copies, reproductions, summaries or excerpts thereof, then in Executive’s
possession or control, whether prepared by Executive or others.  Executive also
agrees to promptly return, on termination or the Employer’s request, any and all
Employer property issued to Executive, including but not limited to computers,
cellular phones, keys and credits cards.  Executive further agrees that should
Executive discover any Employer property or Confidential Employer Information in
Executive’s possession after the return of such property has been requested,
Executive agrees to return it promptly to Employer without retaining copies,
summaries or excerpts of any kind.

 

9.4           No Violation of Rights of Third Parties.  Executive warrants that
the performance of all the terms of this Agreement does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to Executive’s employment with Employer.  Executive
agrees not to disclose to Employer, or induce Employer to use, any confidential
or proprietary information or material belonging to any previous employers or
others.  Executive warrants that Executive is not a party to any other agreement
that will interfere with Executive’s full compliance with this Agreement. 
Executive further agrees not to enter into any agreement, whether written or
oral, in conflict with the provisions of this Agreement while such provisions
remain effective.

 

10.           Interference with Business Relations.

 

10.1         Interference with Sellers, Tenants, Brokers and Other Business
Partners.  Executive acknowledges that Employer’s seller information, tenant
base, broker network, pipeline, leasing and acquisitions/sales strategies and
its other business arrangements have been developed through substantial effort
and expense, and its nonpublic business information regarding these matters is
confidential and constitutes trade secrets.  In addition, because of Executive’s
position, Executive understands that Employer will be particularly vulnerable to
significant harm from Executive’s use of such information for purposes other
than to further Employer’s business interests.  Accordingly, Executive agrees
that during Executive’s employment with Employer, and for a period of twelve
(12) months thereafter, Executive will not, either directly or indirectly,
separately or in association with others, interfere with, impair, disrupt or
damage Employer’s relationship with any of the sellers, tenants, brokers or
other business partners of Employer with whom Executive has had contact, or
conducted business, during the Term of Employment by contacting them for the
purpose of inducing or encouraging any of them to divert or take away business
from Employer.

 

10.2         Interference with Employer’s Employees.  Executive acknowledges
that the services provided by Employer’s employees are unique and special, and
that Employer’s employees possess trade secrets and Confidential Employer
Information that is protected against misappropriation and unauthorized use.  As
such, Executive agrees that during, and for a period of twelve (12) months
after, Executive’s employment with Employer, Executive will not, either directly
or indirectly, separately or in association with others, interfere

 

12

--------------------------------------------------------------------------------


 

with, impair, disrupt or damage Employer’s business by contacting any Employer
employees for the purpose of inducing or encouraging them to discontinue their
employment with Employer.

 

10.3         Negative Information.  During the Term and thereafter, Executive
shall not disclose confidential or negative non-public information regarding, or
take any action materially detrimental to the reputation of Employer or its
directors, officers, employees, investors, shareholders or advisors and any
affiliates of any of the foregoing (collectively, the “Employer Affiliates”);
 provided, however, that nothing contained in this Section 10.3 shall affect any
legal obligation of Executive to respond to mandatory governmental inquiries
concerning the Employer Affiliates or to act in accordance with, or to
establish, his rights under this Agreement.  Employer likewise agrees that no
one acting with the actual authority of Employer shall disclose negative
non-public information regarding, or take any action materially detrimental to
the reputation of, Executive;  provided, however, that nothing contained in this
Section 10.3 shall affect any legal obligation of the Employer Affiliates to
respond to mandatory governmental inquiries concerning Executive or to act in
accordance with, or to establish, the rights of the Employer Affiliates under
this Agreement.

 

10.4              Post-Termination Noncompetition. For a period of twelve (12)
months following Executive’s employment with the Employer, Executive will not
engage in Competitive Activities (as hereinafter defined). Notwithstanding any
other provision herein to the contrary, this Section 10.4 shall terminate and be
null and void in the event that the Employer terminates Executive’s employment
without Cause or Executive resigns from employment with Employer for Good
Reason.  The term “Competitive Activities,” for purposes of this Section 10.4,
shall mean the taking of any of the following actions by Executive:
(a) Executive’s direct or indirect participation (for his own account or jointly
with others) in the management of, or as an employee, board member, partner,
manager, member, joint venturer, representative or other agent of, or advisor or
consultant to, any other business operation if a material portion (either in
comparison to the size of Employer’s Business or, if smaller, to such business
operation’s business) of such operation is engaging in the Employer Business or
any business in which Employer has been actively engaged at the time of the
termination of Executive’s employment with Employer (a “Competitive Operation”);
(b) Executive’s investment in, or ownership of, the capital stock or other
equity interests in any business entity that is a Competitive Operation; or
(c) Executive’s lending of funds for the purpose of establishing or operating
any Competitive Operation, or otherwise giving advice to any Competitive
Operation, or lending or allowing his name or reputation to be used by any
Competitive Operation or otherwise allowing his skill, knowledge or experience
to be so used. Notwithstanding the foregoing, Executive’s passive investment in,
or passive ownership of, up to five percent (5%) of the capital stock or other
equity interests of any business entity (including a business entity engaged in
the Employer Business) shall not be treated as a breach of this Section 10.4. 
For purposes of this Section 10.4, “Employer Business” and “passive” have the
meanings set forth in Section 8 above and “material portion” shall mean that
either (i) the total assets engaged in a Competitive Operation exceeds 20% of
such business operation’s total assets or (ii) the total assets engaged in a
Competitive Operation of such business operation equals or exceeds 20% of the
Employer’s Business.  Notwithstanding the foregoing, the activities described on
Exhibit B attached hereto shall not be deemed to be Competitive Activities. 
This Section 10.4 governs the period of time following Executive’s employment
with Employer, and Section 8 above governs during the Term.

 

13

--------------------------------------------------------------------------------


 

11.           Injunctive Relief.  Executive acknowledges that Executive’s breach
of the covenants contained in Sections 8 through 10 of this Agreement inclusive
(collectively “Covenants”) would cause irreparable injury and continuing harm to
Employer for which there will be no adequate remedy at law, and agrees that
Employer shall be entitled to temporary and preliminary injunctive relief upon a
showing of a likelihood of such a breach, and shall be entitled to permanent
injunctive relief upon establishing such a breach, to the fullest extent allowed
by Massachusetts law, without the necessity of proving irreparable harm or
actual damages or of posting any bond or other security.

 

12.           Agreement to Arbitrate.

 

12.1         Mandatory Arbitration.  Any dispute or controversy arising out of
or relating to any interpretation, construction, performance, termination or
breach of this Agreement, will be settled by final and binding arbitration by a
single arbitrator to be held in Boston, Massachusetts, in accordance with the
American Arbitration Association national rules for resolution of employment
disputes then in effect, except as provided herein.  The arbitrator selected
shall have the authority to grant any party all remedies otherwise available by
law, including injunctions, but shall not have the power to grant any remedy
that would not be available in a state or federal court.  The arbitrator shall
have the authority to hear and rule on dispositive motions (such as motions for
summary adjudication or summary judgment).  The arbitrator shall have the powers
granted by Massachusetts law and the rules of the American Arbitration
Association which conducts the arbitration, except as modified or limited
herein.  In aid of arbitration, either party may seek temporary and/or
preliminary injunctive relief in the Business Litigation Session of the Suffolk
County Massachusetts Superior Court (or in a regular session of that court if
the case is not accepted into the Business Litigation Session) at any time
before an arbitration demand has been filed and served, or before an arbitrator
has been selected.

 

12.2         Principles Governing Arbitration.  Notwithstanding anything to the
contrary in the rules of the American Arbitration Association, the arbitration
shall provide (i) for written discovery and depositions as provided under
Massachusetts law and (ii) for a written decision by the arbitrator that
includes the essential findings and conclusions upon which the decision is based
which shall be issued no later than thirty (30) days after a dispositive motion
is heard and/or an arbitration hearing has completed.  Except in disputes where
Executive asserts a claim otherwise under a state or federal statute prohibiting
discrimination in employment (a “Statutory Discrimination Claim”), each side
shall split equally the fees and administrative costs charged by the arbitrator
and American Arbitration Association.  In disputes where Executive asserts a
Statutory Discrimination Claim against Employer, Executive shall be required to
pay the American Arbitration Association’s filing fee only to the extent such
filing fee does not exceed the fee to file a complaint in state or federal
court.  Employer shall pay the balance of the arbitrator’s fees and
administrative costs.

 

12.3         Rules Governing Arbitration.  Executive and Employer shall have the
same amount of time to file any claim against any other party as such party
would have if such a claim had been filed in state or federal court.   In
conducting the arbitration, the arbitrator shall follow the rules of evidence of
the Commonwealth of Massachusetts (including but not limited to all applicable
privileges), and the award of the arbitrator must follow Massachusetts and/or
federal law, as applicable.

 

12.4         Selection of Arbitrator.  The arbitrator shall be selected by the
mutual agreement of the parties.  If the parties cannot agree on an arbitrator,
the parties shall

 

14

--------------------------------------------------------------------------------


 

alternately strike names from a list provided by the American Arbitration
Association until only one name remains.

 

12.5         Arbitrator Decision.  The decision of the arbitrator will be final,
conclusive and binding on the parties to the arbitration.  The parties in the
arbitration shall each pay their respective attorneys fees and one half of the
costs or fees charged by the arbitrator and the American Arbitration
Association.  In disputes where Executive asserts a Statutory Discrimination
Claim, reasonable attorneys’ fees shall be awarded by the arbitrator based on
the same standard as such fees would be awarded if the Statutory Discrimination
Claim had been asserted in state or federal court.  Judgment may be entered on
the arbitrator’s decision in any court having jurisdiction.

 

13.           General Provisions.

 

13.1         Successors and Assigns.  The rights and obligations of Employer
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Employer.  The Employer will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) or
assignee to all or substantially all of the business and/or assets of the
Employer to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Employer would be required to perform it
if no such succession or assignment had taken place.  Executive shall not be
entitled to assign any of Executive’s rights or obligations under this Agreement
without Employer’s written consent.

 

13.2         Nonexclusivity of Rights.  Except as expressly provided in this
Agreement, Executive is not prevented from continuing or future participation in
any Employer benefit, bonus, incentive or other plans, programs, policies or
practices provided by Employer subject to the terms and conditions of such
plans, programs, or practices.

 

13.3         Waiver.  Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.

 

13.4         Attorneys’ Fees.  Each side will bear its own attorneys’ fees in
any dispute unless a statutory section at issue, if any, authorizes the award of
attorneys’ fees to the prevailing party, and the arbitrator awards such
attorneys’ fees accordingly.

 

13.5         Severability.  In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

13.6         Interpretation; Construction.  The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement.  This Agreement has been drafted by legal counsel representing
Employer, but Executive has participated in the negotiation of its terms. 
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to

 

15

--------------------------------------------------------------------------------


 

be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

 

13.7         Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.  Except as and to
the extent that Section 12 does not properly apply, each party consents to the
jurisdiction and venue of the state or federal courts in Suffolk County,
Massachusetts in any action, suit, or proceeding arising out of or relating to
this Agreement.

 

13.8         Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be delivered as follows with notice deemed given as
indicated:  (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt.  Notice shall be sent to the addresses set forth below, or such
other address as either party may specify in writing.

 

13.9         Survival.  The following provisions shall survive Executive’s
employment with Employer to the extent reasonably necessary to fulfill the
parties’ expectations in entering this Agreement:  Section 7 (“Termination of
Employment”), Section 9 (“Confidentiality”), 10 (“Interference with Business
Relations”) Section 11 (“Injunctive Relief”), Section 12 (“Agreement to
Arbitrate”), Section 13 (“General Provisions”), and Section 14 (“Entire
Agreement”).

 

14.           Entire Agreement.  This Agreement, together with the other
agreements and documents governing the benefits described in this Agreement,
constitute the entire agreement among the parties relating to this subject
matter hereof and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral.  This
Agreement may be amended or modified only with the written consent of Board of
Directors of the Company and Executive.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

 

STAG INDUSTRIAL, INC.

 

 

 

 

 

Dated: April 20, 2011

By:

/s/ Kathryn Arnone

 

 

Name: Kathryn Arnone

 

 

Title: Executive Vice President

 

16

--------------------------------------------------------------------------------


 

 

STAG INDUSTRIAL OPERATING

 

PARTNERSHIP, L.P.

 

 

 

By:

STAG Industrial GP, LLC, its sole general partner

 

 

 

 

 

 

Dated: April 20, 2011

By:

/s/ Kathryn Arnone

 

 

Name: Kathryn Arnone

 

 

Title: Executive Vice President

 

 

 

STEPHEN C. MECKE

 

 

 

 

 

Dated: April 20, 2011

By:

/s/ Stephen C. Mecke

 

 

Address:

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

LTIP Unit Award Agreement

 

18

--------------------------------------------------------------------------------


 

Exhibit B

 

Exceptions to No Competition and No Conflict of Interest Obligations

 

1.     Serving as an officer, board member, management committee member or any
other position with, or performing any and all activities related to, or having
any ownership interest in a any direct or indirect member of, STAG Investments
II, LLC, its members and its subsidiaries; provided that such entities do not
engage in the Employer Business, except with respect to the disposition,
development, redevelopment, ownership, operation, management and financing of
the properties owned by such entities on the date hereof.

 

2.     Serving as an officer, board member, management committee member or any
other position with, or performing any and all activities related to, or having
any ownership interest in a any direct or indirect member of, STAG Investments
III, LLC, its members and its subsidiaries; provided that such entities do not
engage in the Employer Business, except with respect to the disposition,
development, redevelopment, ownership, operation, management and financing of
the properties and, to the extent applicable, equity interests in the
Partnership, owned by such entities on the date hereof.

 

3.     Serving as an officer, board member, management committee member or any
other position with, or performing any and all activities related to, or having
any ownership interest in a any direct or indirect member of, STAG Investments
IV, LLC, its members and its subsidiaries; provided that such entities do not
engage in the Employer Business, except with respect to the ownership, financing
and disposition of the equity interests in the Partnership owned by such
entities on the date hereof.

 

4.     Serving as an officer, board member, management committee member or any
other position with, or performing any and all activities related to, or having
any ownership interest in a any direct or indirect member of, STAG GI
Investments, LLC, its members and its subsidiaries; provided that such entities
do not engage in the Employer Business, except with respect to the ownership,
financing and disposition of the equity interests in the Partnership owned by
such entities on the date hereof.

 

19

--------------------------------------------------------------------------------